Name: Council Regulation (EC) No 1691/2004 of 24 September 2004 amending Regulation (EC) No 2287/2003 as concerns fishing opportunities in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America
 Date Published: nan

 1.10.2004 EN Official Journal of the European Union L 305/3 COUNCIL REGULATION (EC) No 1691/2004 of 24 September 2004 amending Regulation (EC) No 2287/2003 as concerns fishing opportunities in Greenland waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Whereas: (1) In Council Regulation (EC) No 1245/2004 of 28 June 2004 on the conclusion of the Protocol modifying the Fourth Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (2), fishing possibilities for the Community in Greenland waters are laid down. The necessary measures should be taken to implement the results of that Agreement. (2) Council Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required (3), should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I C to Regulation (EC) No 2287/2003 shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 2004. For the Council The President L. J. BRINKHORST (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 237, 8.7.2004, p. 1. (3) OJ L 344, 31.12.2003, p. 1. ANNEX Annex I C to Regulation (EC) No 2287/2003 is amended as follows: (a) the following entry shall be inserted before the entry concerning Roundnose grenadier in zone V, XIV (Greenland waters): Species : Snow crab Chionoecetes spp. Zone : NAFO 0,1 (Greenland waters) PRC/NO1GRN Ireland 125 Spain 875 EC 1 000 TAC not relevant (b) the entry concerning the species Cod in zone I, II (Norwegian waters) is replaced by the following: Species : Cod Gadus morhua Zone : I, II (Norwegian waters) COD/1N2AB- Germany 2 431 Greece 301 Spain 2 712 Ireland 301 France 2 232 Portugal 2 712 United Kingdom 9 431 EC 20 120 TAC 486 000 (c) the entry concerning the species Cod in zone Greenland waters shall be inserted after the entry Cod in zone I, II b: Species : Cod Gadus morhua Zone : Greenland waters COD/N01514 Germany pm  United Kingdom pm  EC pm  TAC not relevant (d) the entry concerning the species Atlantic halibut in zone V, XIV (Greenland waters) is replaced by the following: Species : Atlantic halibut Hippoglossus hippoglossus Zone : V, XIV (Greenland waters) HAL/514GRN Portugal 800 EC 1 000 (1) (2) TAC not relevant (e) the following entry shall be inserted after the entry concerning Northern prawn in zone V, XIV (Greenland waters): Species : Northern prawn Pandalus borealis Zone : NAFO 0,1 (Greenland waters) PRA/NO1GRN Denmark 2 000 France 2 000 EC 4 000 TAC not relevant (f) the entry concerning the species Greenland halibut in zone V, XIV (Greenland waters) is replaced by the following: Species : Greenland halibut Reinhardtius hippoglossoides Zone : V, XIV (Greenland waters) GHL/514GRN Germany 7 647 United Kingdom 403 EC 9 000 (3) TAC not relevant (g) the following entry shall be added after the entry concerning Flatfish in zone Vb (Faroese waters): Species : Bycatches Zone : NAFO 0,1 (Greenland waters) XBC/NO1GRN EC 2 000 (4) TAC not relevant (1) Of which 200 tonnes to be fished only with long lines, are allocated to Norway. (2) If bycatches of Atlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota, the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective quotas have been exhausted. (3) Of which 800 tonnes are allocated to Norway and 150 tonnes are allocated to the Faroe Islands. (4) Combined bycatches of cod, carfish, skate, ling and tusk. The bycatch quantities of cod shall not exceed 100 tonnes. May be fished in sub-area XIV and V (Greenland waters).